Citation Nr: 0947116	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  07-38 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right great toe 
condition.

2.  Entitlement to an initial compensable rating for 
bilateral hypertrophic great toenails. 

3.  Entitlement to an initial compensable rating for 
bilateral pes planus. 
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1984 
and from August 1989 to August 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
noncompensable service connection for bilateral pes planus 
and bilateral hypertrophic toenails, both effective September 
1, 2006; and denied service connection for a right great toe 
condition.  In August 2009, the Veteran testified before the 
Board at a hearing held at the RO.

The issue of service connection for a right great toe 
condition is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.


FINDINGS OF FACT

1.  At his August 2009 hearing, the Veteran withdrew his 
appeal concerning entitlement to an initial compensable 
rating for bilateral hypertrophic toenails. 

2.  Since September 1, 2006, the effective date of service 
connection, the Veteran's bilateral pes planus has been 
productive of no more than mild symptoms that are relieved by 
orthotic inserts, loose sandals, and rest; the clinical 
evidence does not demonstrate weight-bearing line over or 
medial to the great toe, and there is no inward bowing of the 
tendo Achilles, or pain on manipulation.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to an initial compensable rating for 
bilateral hypertrophic toenails have been met.  38 U.S.C.A. § 
7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for a compensable disability rating for 
bilateral pes planus have not been met since September 1, 
2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a, DC 5276 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2009).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2009).

In November 2007, the Veteran submitted a VA Form 9 
perfecting his appeal as to the issue of entitlement to an 
initial compensable rating for bilateral hypertrophic 
toenails, as identified in the October 2007 statement of the 
case.

At his August 2009 hearing, the Veteran stated that he was 
withdrawing the appeal as to the issue of entitlement to an 
initial compensable rating for bilateral hypertrophic 
toenails, and submitted a statement confirming the 
withdrawal.  The Board finds that the Veteran's statement 
indicating his intention to withdraw the appeal satisfies the 
requirements for the withdrawal of a substantive appeal.

As the appellant has withdrawn his appeal as to the issue of 
entitlement to an initial compensable rating for bilateral 
hypertrophic toenails, there remain no allegations of errors 
of fact or law for appellate consideration concerning that 
issue.  The Board therefore has no jurisdiction to review the 
issue.

Accordingly, the issue of entitlement to an initial 
compensable rating for bilateral hypertrophic toenails is 
dismissed.

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  The Board will consider 
entitlement to staged ratings to compensate for times since 
filing the claims when the disabilities may have been more 
severe than at other times during the course of the claims on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2008).

The Veteran's bilateral pes planus is rated noncompensably 
disabling under Diagnostic Code 5276, which provides for a 
noncompensable rating where symptoms are mild and are 
relieved by a built-up shoe or arch support.  A higher 10 
percent rating is awarded for unilateral or bilateral 
disability that is moderate, characterized by weight-bearing 
line over or medial to great toe, inward bowing of the tendo 
Achilles, and pain on manipulation and use of the feet.  The 
next higher rating of 30 percent is warranted for pes planus 
characterized by objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  A maximum rating of 50 percent 
is warranted where bilateral pes planus is pronounced, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, and is not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71(a), DC 
5276.  

In considering the applicability of other diagnostic codes 
pertaining to the foot, the Board concludes that because 
there is no evidence or allegation of weak foot (5277), pes 
cavus (5278), Morton's disease (5279), hallux valgus (5280), 
hallux rigidus (5281), hammer toe (5282), malunion or 
nonunion of the tarsal or metatarsal bones (5283), or a 
moderate other foot injury (5284), the diagnostic codes 
pertaining to those disabilities are not applicable.  
38 C.F.R. § 4.71a (2009).

On May 2006 pre-discharge examination, the Veteran reported 
that his pes planus had bothered him since 1993.  The pain 
occurred twice a week, for about one hour at a time.  The 
pain was localized and aching in nature.  The pain was 
elicited by physical activity or walking, and was relieved by 
inserts in his shoes.  He did not take medication for the 
pain.  When he rested his feet, he did not have pain, 
weakness, stiffness, swelling, or fatigue.  The condition did 
not result in time lost from work.  Physical examination 
revealed pes planus, bilaterally.  Both feet demonstrated a 
slight degree of valgus, which could not be corrected by 
manipulation.  He had slight forefoot/midfoot malalignment 
bilaterally, which could not be corrected with manipulation.  
There was no tenderness to palpation, bilaterally.  The 
Achilles tendon revealed good alignment, bilaterally.  
Examination was negative for pes cavus, hammertoes, Morton's 
disease, hallux valgus, or hallux rigidus.  Examination of 
the joints and muscles were within normal limits.     

At his December 2008 hearing before a Decision Review 
Officer, the Veteran stated that his pes planus resulted in a 
daily aching feeling his feet, the left greater than the 
right.  

On January 2009 VA examination, the Veteran reported that he 
had pain in his knees and feet due to his bilateral pes 
planus.  He used orthotic inserts in his shoes, with fair 
results.  He stated that he could walk between one to three 
miles per day, and he could stand for fifteen to thirty 
minutes.  He noticed a lack of endurance in each foot, with 
fatigability in his right foot.  Physical examination 
revealed no evidence of painful motion, edema, weakness, 
instability, or tenderness.  In addition, there was no 
evidence of abnormal weight bearing, or of any foot 
deformities.  There was no evidence of forefoot or midfoot 
malalignment.  Arches were present.  There was no pain on 
manipulation.  X-ray examination revealed no significant pes 
planus deformity.  His pes planus was determined to have no 
significant effects on his occupation. 

At his August 2009 hearing, the Veteran stated that his feet 
constantly ached due to his pes planus.  They were relieved 
with rest and wearing sandals around the house.  His workout 
routine was restricted due to his various disabilities, 
including his foot problems.  He used prosthetics, which 
helped the condition.  

There are no additional medical records pertaining to the 
Veteran's pes planus.

The Board finds that the evidence of record does not support 
a compensable rating for pes planus under DC 5276.  While the 
Veteran complained of bilateral foot pain on VA examination 
in May 2006 and January 2009, he expressly stated that he had 
not sought treatment for his foot disabilities and did not 
use a crutch, brace, or cane, or wear corrective shoes.  He 
stated that he used orthotic inserts, with fair to good 
relief.  There was no evidence of gross deformity, and no 
inward bowing of the Achilles tendon.  Additionally, while 
the Veteran indicated that his pain worsened while walking or 
standing, there were no clinical findings of pain on 
manipulation and use of the feet.  To the contrary, physical 
examination revealed no pain with range of motion of the 
foot, and no lack of endurance, fatigue, instability, or 
weakness following repetitive movement.  There was no 
abnormal weight bearing.  Those findings do not support a 
higher, compensable rating.

In addressing the May 2006 findings that the Veteran had 
slight forefoot malalignment, bilaterally, the Board notes 
that the there was no finding that the weight bearing line 
was over or medial to the great toe, as is required for a 
higher rating of 10 percent.  In addition, although there is 
pain on use of the feet, that showing does not raise the 
level of the disability to moderate in the absence of 
evidence showing that the other criteria for a 10 percent 
rating are met.  The evidence as a whole does not reflect 
that the Veteran's pes planus disability is moderate in 
degree.  Accordingly, an increased rating under DC 5276 is 
not warranted.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  In 
applying these regulations VA should obtain examinations in 
which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, 
incoordination, or pain.  Such inquiry is not to be limited 
to muscles or nerves.  The determinations are, if feasible, 
be expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, incoordination, flare-ups, or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. 
App. 80 (1997); 38 C.F.R. § 4.59 (2009).  However, because 
the diagnostic code pertaining to pes planus does not contain 
criteria based on limitation of motion, the provisions of 38 
C.F.R. §§ 4.40, 4.45, pertaining to functional impairment, 
are not applicable.

Next, the Board has considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
ratings are found to be inadequate, consideration of an 
extraschedular rating commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  In this case, the Schedule is not inadequate.  
The Schedule provides for higher ratings for Veteran's pes 
planus disability, but findings supporting a compensable 
rating have not been documented.  In addition, it has not 
been shown that the service-connected pes planus disability 
has required frequent periods of hospitalization or has 
produced marked interference with the Veteran's employment. 
While the Veteran is limited in his ability to perform 
certain tasks in his employment, he continues to be employed 
in the position he has held for some time.  In addition, he 
himself has described his pes planus disability as 
non-incapacitating.  The VA examiner found no significant 
effects on his occupation.  Therefore, the Board finds that 
referral for consideration of the assignment of an 
extraschedular rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that since September 1, 
2006, the Veteran's bilateral pes planus has not warranted a 
compensable rating.  As the preponderance of the evidence 
weighs against the claim, the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duties to Notify and Assist

The Veteran's claims arise from his disagreement with the 
initial rating following the grant of service connection.  
Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

As to the duty to assist, the Board notes that VA has 
associated the service medical records and post-service 
treatment records with the claims folder.  In addition, he 
was afforded two VA examinations, in May 2006 and January 
2009.  Thus, the duty to assist has been met.


ORDER

The issue of entitlement to an initial compensable rating for 
bilateral hypertrophic toenails is dismissed.

An initial compensable rating for bilateral pes planus is 
denied.


REMAND

Additional development is necessary prior to further 
disposition of the Veteran's claim for service connection for 
a right great toe disability. 

The Veteran contends that he has experienced pain in his 
right great toe ever since 1981, when he was a pre-ranger.  
At that time, he had an ingrown toenail which was removed.  
He contends that since that time, in the cold weather or when 
he wears tight shoes, his toe turns white and feels numb.  He 
can relieve the symptoms by removing the shoe and by being in 
a warm environment so that the blood will slowly return to 
the toe.  

Service medical records reflect that in May 1981, the Veteran 
complained of pain in his right great toe.  The assessment 
was an ingrown toe nail, with infected sores.  Tissue had 
grown over the edge of the nail.  The nail was removed and 
sores drained.  Then, in February 1998, the Veteran 
complained of right foot/big toe pain.  While there are many 
records relating to the Veteran's left toe problems, 
including a neurological condition, there are no further 
records relating to his right great toe. 

On May 2006 pre-retirement examination, the Veteran reported 
that his toe pain occurred at least once per day and lasted 
for about two hours.  The pain was burning and sharp.  He had 
numbness in the toe when the outside temperature was less 
than 40 degrees.  When he rested his foot, he did not have 
any pain, weakness, stiffness, swelling, or fatigue.  He felt 
that the numbness and circulation problems were residuals of 
the toenail excision.  After physically examining the 
Veteran, the examiner concluded that he could not diagnose 
any right toe condition because there was no sufficient 
pathology of any underlying disability.  

In December 2008, the Veteran's former colleague submitted a 
statement that the Veteran's right great toe had caused the 
Veteran pain and discomfort since they met in 1994.

At his December 2008 hearing before a Decision Review Officer 
and at his August 2009 hearing before the Board, the Veteran 
stated that his right toe felt like a "rock in his shoe."  
When walking or running, he could not feel his toe and it 
would turn white. 

In September 2009, the Veteran's private physician submitted 
an opinion in which she opined that the nerve damage to the 
Veteran's right first toe was more likely than not related to 
his service-connected right leg neuropathy.  The physician 
stated that the Veteran had the condition since 1981 and had 
been seen in the office for a right toenail condition since 
2003.  

In this case, however, while the Veteran is service-connected 
for a right knee disability, he is not service-connected for 
any neurological condition of the right leg.  However, 
private treatment records dated in 2006 and 2007 demonstrate 
that in May 2007, the same private physician found the 
Veteran to have sensory neuropathy of the right lower 
extremity that had been present since his right knee surgery 
that previous August.  In April 2007, it was noted that the 
Veteran had seen an orthopedic surgeon and he was thought to 
have femoral nerve compression of the right knee. 

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009).  Because the 
Veteran's service medical records reflect that he suffered 
from pain in his right great toe, and because the Veteran's 
private physician has diagnosed the Veteran with nerve damage 
to the right great toe, it remains unclear to the Board 
whether the Veteran's toe condition was caused by his service 
or by a service-connected disability.  Therefore a VA 
examination is necessary in order to fairly decide the claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, it appears that treatment records are outstanding.  
Although clinical treatment records by Dr. Diane Klotie have 
been obtained, they are dated only in the years 2006 and 
2007.  The Veteran has testified, and the record reflects, 
that the Veteran received treatment for his right toe 
condition from Dr. Klotie since at least 2003.  Therefore, it 
appears that further treatment records are available.  Those 
treatment records may be useful in deciding the Veteran's 
claim, are relevant, and should be obtained.  38 C.F.R. § 
3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization from the Veteran, obtain 
the Veteran's medical records from Dr. 
Diane Klotie related to his right great 
toe condition dated since 2003.  All 
attempts to secure those records must be 
documented in the claims folder.

2.  Schedule the Veteran for a VA 
examination to ascertain the etiology of 
any right great toe condition.  The 
claims file must be reviewed by the 
examiner and the examination report 
should note that review.  The examiner 
should provide the rationale for all 
opinions provided.  The examiner should 
specifically opine as to the following:

a)  Diagnose any right great toe 
condition.

b)  Is it at least as likely as not 
(50 percent probability or greater) 
that any current right great toe 
condition is related to the 
Veteran's active service?  The 
examiner should also opine as to 
whether it is at least as likely as 
not (50 percent probability or 
greater) that any current right 
great toe condition is related to 
the Veteran's other service-
connected disabilities, in 
particular is service-connected 
right knee disability, taking into 
account the September 2009 private 
medical opinion.  In addition to the 
service medical records, the 
examiner should consider the 
Veteran's statements regarding his 
symptoms in service and his 
statements of continuous symptoms of 
right great toe problems after 
service.  If the Veteran's current 
right toe problems are attributable 
to factors unrelated to his military 
service, the examiner should 
specifically so state.

3.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009). 



______________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


